Opinion issued July 14, 2009.
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00626-CV



IN RE JOHN PATRICK FORWARD, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)

By petition for writ of mandamus, relator, John Patrick Forward, seeks relief
compelling the trial court to provide him with an appellate record free of charge.     
  

We deny the petition for writ of mandamus.   

Per Curiam 

Panel consists of Justices Jennings, Alcala, and Higley.  
1. 	The underlying case is John Patrick Forward v. Texas Board of Pardons and
Paroles, Cause No. 2007-16986, in the 80th Judicial District Court of Harris
County, Texas, the Hon. Larry Weiman, presiding.